Application for stay, presented to Justice O’Connor, and by her referred to the Court, granted, and it is ordered that the judgment of the Court of Appeal of California, First Appellate District, case No. A040344, entered January 5, 1989, be stayed pending disposition of the petition for writ of certiorari. In the event the petition for writ of certiorari is denied, this order terminates automatically. Should the petition for writ of certiorari be granted, this order is to remain in effect pending the issuance of the mandate of this Court. This order is further conditioned upon the certificates of deposit presently in the custody of the California Superior Court remaining in effect.